                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


    Juliet Odisho                 )
                                  )
                    Plaintiff,    )
                                  )
         v.                       )    No. 16 C 11121
                                  )
    U.S. Bancorp, Inc.,           )
                                  )
                    Defendant.    )
                                  )


                     MEMORANDUM OPINION AND ORDER

      Juliet Odisho alleges that U.S. Bankcorp, Inc., (“US Bank”)

subjected her to both discrimination and harassment because of

her race, national origin, religion, and age.1 US Bank denies

these allegations and has moved for summary judgment. US Bank’s

motion is denied in part and granted in part for the reasons

stated below.

                                  I.

      The following facts are presented in the light most

favorable to Odisho, the non-moving party, as permitted by the

record and Local Rule 56.1.2 See Hanners v. Trent, 674 F.3d 683,


1 Odisho also brought claims against US Bank and two of its
managerial employees for violations of various federal and state
labor statutes. These claims were dismissed pursuant to the
parties’ stipulation. Dkt. No. 76.
2 These facts are also drawn from my review of the record. The

parties’ Local Rule 56.1 submissions incorporate legal argument,
evidentiary objections, and lengthy factual assertions, all of
                                  1
691 (7th Cir. 2012). These facts are undisputed except where

noted.

     Odisho is female and is presently age 54. Def.’s Statement

of Material Facts (“DSOF”) at ¶ 1. She was born in Baghdad,

Iraq, and moved to the United States in 1980 to flee persecution

she suffered as a Christian. Id.; Pl.’s Statement of Material

Facts (“PSOF”) at ¶ 13. She considers her race to be Iraqi,

which is Asian. DSOF at ¶ 51. US Bank records list her race as

white. Id. at ¶ 52. From 1994 until 2011, Odisho worked as an

analyst at Bank of America where she performed cash management

work. DSOF at ¶ 10; Tenorio Aff. at ¶ 3. She has previously

worked under “mean” bosses who yelled at employees, but that

behavior caused her no issues. PSOF at ¶ 12. In 2011, US Bank

acquired the group Odisho worked in, which then became

responsible for handling structured finance deals. DSOF at ¶ 10.

Odisho’s official title at US Bank was Structured Finance

Analyst on the Chicago Global Finance Operations team. Id. at ¶¶

2, 9. As part of their transition to structured finance work,

Odisho and other analysts in her group were required to become


which have needlessly complicated the task of ascertaining the
existence or non-existence of undisputed material facts. As I
have reminded litigants on several occasions, L.R. 56.1 is
intended to facilitate the ascertainment of factual disputes,
not a venue to present legal arguments or their spin on the
facts. See Samuels v. Schneider Nat'l Carriers, No. 15 C 8468,
2018 WL 4590329, at *1 n. 1 (N.D. Ill. Sept. 25, 2018);
Grabianski v. Bally Total Fitness Holding Corp., 169 F. Supp. 3d
785, 788 (N.D. Ill. 2015) (collecting cases).
                                2
proficient in certain software US Bank used for structured

finance deals. Id. at ¶ 11.

        Odisho’s supervisor at Bank of America, Raymond Tenorio,

continued to supervise her and the structured finance team

following US Bank’s acquisition. Tenorio Aff. at ¶¶ 3-4, 6.

Tenorio testified that during the time he supervised Odisho her

performance met or exceeded expectations and was as good as or

better than that of her colleagues, her 2011-2014 performance

reviews were good, and he never felt she merited discipline.

PSOF at ¶ 6. Tenorio never observed or received reports of

Odisho having issues communicating with others. Tenorio Aff. at

¶ 39.

        According to Tenorio, the transition period following US

Bank’s acquisition was difficult for the entire structured

finance team due to a lack of training and “push-back” from US

Bank administrators whose deals were transferred to the team.

PSOF at ¶ 2. But, Tenorio and Odisho both testified that the

administrator’s complaints were not frequent, and that Ms.

Odisho was not the subject of more complaints than her peers.

Id. at ¶ 3. As part of his new management responsibilities,

Tenorio created daily reports explaining the circumstances of

each overdraft and error attributable to each analyst on the

structured finance team. Tenorio Aff. at ¶ 23. Under Tenorio’s

supervision, Odisho consistently had fewer overdrafts and errors

                                   3
than her coworkers. PSOF at ¶ 7. In early 2014, Odisho received

her 2013 performance review from Tenorio. DSOF at ¶ 13. She

received an overall rating of “highly effective” but only a

rating of “solid performance” in “technical know-how” and

“financial.” Id. Tenorio recommended that Odisho take additional

software proficiency classes. Id. at ¶ 14.

     In August 2013, Keith Maurmeier, a Vice President at US

Bank, hired David Medina as the site manager for US Bank’s

Chicago Global Finance Operations team. Id. at ¶ 12. Tenorio

then began reporting directly to Medina. Id. at ¶¶ 12, 16. Soon

after his hire, Medina asked Tenorio if he would have a problem

working under Medina because Medina is younger than him. Tenorio

Aff. at ¶ 15. Tenorio responded he would not. Id.

     Tenorio testified that, between 2013 and January 2015,

Medina made derogatory comments and questions to him about

Odisho’s religion, nationality, and race.3 Id. at ¶ 35.

For example, Odisho periodically attended church with Tenorio

during lunch hours. DSOF at ¶ 57. Tenorio reported, in late

2013, Medina told him, “I don’t know why Juliet goes with you to

church. She’s from the Middle East and she’s Muslim.” Tenorio

3
 Odisho testified that Tenorio told her that Medina asked
numerous times where in the Middle East she was from and asked
why she would be visiting Lebanon if she’s from Iraq. PSOF at ¶
32: Plaintiff Dep. 313:13–24. While this statement is
inadmissible hearsay for purposes of establishing what Medina
said to Tenorio, it is admissible for purposes of its effect on
Odisho. See U.S. v. Inglese, 282 F.3d 528, 538 (7th Cir. 2002).
                                4
responded, “Not everyone from the Middle East is Muslim, she’s

Christian,” and asked Medina “Do you realize they’re persecuting

Christians there?” Medina responded, “She’s Christian?”. PSOF at

¶ 30; Tenorio Aff. at ¶ 34. US Bank disputes Tenorio’s

characterization of the conversation, claiming that Medina

expressed a concern to Tenorio that going to church with

subordinates could give a perception of favoritism, but did not

instruct Tenorio against attending church with Odisho. PSOF at ¶

58-59. Odisho also testified she always kept a cross displayed

on her desk, and she once gave Medina a rosary she brought back

from vacation. Id. at ¶¶ 55-56.

      According to Tenorio, in Spring 2014, Medina began

targeting Odisho with derogatory comments and questions, micro-

management, and misplaced criticism of her work performance and

mistakes, and also treated Odisho more harshly than her

coworkers. Tenorio Aff. at ¶¶ 28-29. For example, Medina took

accounts away from Odisho and would not give her new or

complicated deals. Tenorio Aff. at ¶ 45. Also, in early 2014,

Medina told Odisho that she needed to improve her understanding

of the structured finance software used by her group. DSOF at ¶

15.

      Odisho likewise testified that Medina singled her out by

making comments to her and her coworkers about her religion and

Middle Eastern background. DSOF at ¶ 65. For example, before a

                                  5
team lunch, Medina suggested ordering from a Middle Eastern

restaurant, commenting that Odisho would “know how that would

be,” which alerted her coworkers to the fact she is from the

Middle East. PSOF at ¶ 31; Odisho’s Dep. 314:1-13. Medina also

made comments to Odisho about English being Odisho’s second

language on at least five occasions. DSOF at ¶¶ 61–62. Medina

testified that he spoke with Odisho abut English being her

second language because he wanted to assist in resolving “a

communication concern.” Id. at ¶ 64. He further testified he was

empathetic to Odisho and he mentioned his background-that he

speaks Spanish and his parents were immigrants from Mexico-to

see if she empathized with it as well. Id.

     Jacqueline Porter, a trust officer who worked with Odisho

at US Bank, testified that, on at least two occasions, Medina

asked her if Odisho had trouble understanding because English

was her second language. PSOF at ¶¶ 8, 34. Porter never had any

problems understanding Odisho and was not aware that anyone

besides Medina had such issues. Id.

     In April 2014, Odisho met with Medina to request vacation

and Medina asked if she was Christian or Muslim. DSOF at ¶ 53.

Medina also asked if she was from Lebanon; she replied that she

was from Baghdad. Id. at ¶ 53.

     US Bank contends that Odisho began to suffer performance

issues by the middle of 2014: she had caused some fourteen

                                 6
preventable overdrafts, totaling $11 million, and one

unpreventable overdraft. DSOF at ¶ 17. Tenorio explained that 10

of the preventable overdrafts were part of one transaction while

Odisho was covering another analyst’s accounts. Tenorio Aff. at

¶ 21. Tenorio also contends that the total amount of the

overdrafts attributable to Odisho is “not relevant,” and,

rather, the issue for the bank is whether more than $50 in

interest was lost due to the timing of fund transfers.4 PSOF at ¶

17; Tenorio Aff. at ¶¶ 20-22.

     In late 2014, Medina began attending and leading Tenorio’s

one-on-one meetings with Odisho. PSOF at ¶ 33. At several of

these meetings, they discussed a confrontation between Plaintiff

and an account administrator, Maryann Turbak. Id. Medina asked

Odisho if this issue was caused by her “English as a second

language” and commented “I feel you don’t understand at times.”

4 As context for this banking jargon, Tenorio explained most or
all “preventable overdrafts” were not true overdrafts in the
sense that a client’s account was underfunded but were rather an
issue of timing a transfer prior to a disbursement which did not
cause loss to the Bank or impact on the client. Tenorio Aff. at
¶ 18. “Unpreventable overdrafts” were overdrafts not due to the
analyst. Id. “Errors” were also usually due to timing and
included: “not uninvesting funds until the following day, not
promptly reporting an expected large incoming wire transfer, or
not running a driver to post wires.” Id. Typically, these errors
were promptly resolved without loss. Id. A late fund transfer
still risked a loss of interest for the bank or client and any
overdrafts and errors that resulted in loss of more than $50
interest were counted as an incident. Id. at ¶ 19. US Bank
disputes Tenorio’s characterization of the severity of
overdrafts and contends that preventable overdrafts were serious
incidents that required US Bank to log an incident report.
                                7
Id. Odisho responded that English is her primary language, and

Assyrian and Iraqi are her second and third languages,

respectively. Id. Following these meetings, Medina would often

ask Tenorio if he thought Odisho understood English. Id. Tenorio

Aff. at ¶ 60.

     By the end of 2014, Odisho had committed twenty preventable

overdrafts totaling over $13 million and sixteen unpreventable

overdrafts totaling $3,500. DSOF at ¶ 19. But Tenorio’s comments

in Odisho’s draft 2014 year-end performance review indicate that

ten of the unpreventable overdrafts were due to one transaction

earlier in the year and the sixteen unpreventable overdrafts

were due the actions of US Bank administrators rather than

Odisho. PSOF at ¶ 19; Tenorio Aff. at ¶ 48.

     On January 30, 2015, Odisho met with Tenorio to discuss her

2014 performance review. DSOF at ¶ 20. Odisho received an

overall rating of “solid performance” but received a “needs

improvement” rating in the categories of “technical know-how”

and “engage & develop.” DSOF at ¶ 21. Tenorio testified that,

after he prepared a draft 2014 performance review for Odisho,

Medina instructed him to lower some of Odisho’s ratings from

“meets expectations” to “needs improvement” and to comment about

her understanding of English, a communication-related incident

with a Bank administrator, and his criticism that Odisho

frequently asks questions. PSOF at ¶ 20; Tenorio Aff. at ¶ 47.

                                8
At this meeting, Tenorio told Odisho that he didn’t agree with

the ratings, Medina had forced him to change the ratings, and

that he believed Medina did so because Medina believes Odisho is

Muslim not Christian. PSOF at ¶ 21.5 Tenorio also stated on

Odisho’s 2014 performance review that she needed a better

understanding of structured finance software and investment

processing and needed to improve her skills with that software.

DSOF at ¶ 22. He wrote this because upper management at US Bank

told him that every performance review must contain at least 2

goals for improvement. PSOF at ¶ 20; Tenorio Aff. at ¶ 45.

     Tenorio disagreed with Medina’s management style and

requested to step down from his management position—he ended his

supervisory duties in March 2015. PSOF at ¶ 8. Odisho reported

directly to Medina from March 2015 until June 2015 when Brian

Kozack was hired to replace Tenorio. DSOF at ¶¶ 23, 24. In an

August 2015 meeting with Kozack and Porter, Medina told Odisho

that administrators did not understand her and attributed that

issue to English being Odisho’s second language. DSOF ¶ 63;

Odisho Dep. 193:23-195:4. Also, Odisho was the only employee in

her department who was not provided with an upgraded computer in

2015, her computer was slower than her coworkers’ computers, and

5 The fact that Odisho heard Tenorio recount Medina’s statements
does not necessarily render them inadmissible hearsay. The
statement is admissible for its effect on Odisho—to show why she
subjectively perceived her work environment as hostile. See
Inglese, 282 F.3d at 538.
                                9
it would often freeze up. DSOF at ¶ 70: PSOF at ¶ 27. Kozack and

Medina testified they were not involved with issuing computers.

DSOF at ¶ 70.

     Like Tenorio before him, Kozak had regular one-on-one

meetings with his direct reports, including Odisho. Id. at ¶ 25.

At one of these meetings, Odisho told Kozack that she was

looking for other opportunities, but Kozack testified that he

would not recommend her for an internal position because her

performance was substandard. Id. at ¶ 30. During such meetings

in September and October 2015, Kozak addressed issues with

Odisho’s performance, including excessive errors and overdrafts

in structured finance deals.6 Id. at ¶¶ 26-27. During a December

2015 meeting, Kozack told Odisho that her performance did not

meet US Bank standards. Id. at ¶ 29. Odisho admitted that

account administrators frequently complained about her errors

and mistakes. Id. at ¶ 31. Also, in December 2015, Kozack told

Plaintiff that he and Medina “feel like you don’t understand the

process and we don’t have faith in you working with the new

accounts.” PSOF at ¶ 35. Around that time, US Bank was




6 Odisho disputes that she caused overdrafts in October 2015 by
reference to several emails that appear to pertain to transfer
and accounts details for deals in 2015. However, I cannot
discern from these emails how US Bank’s summary of her October
2015 overdrafts is in dispute or that these emails are
admissible and will accordingly treat this fact as undisputed.
                               10
transferring deals assigned to Odisho to new hires and having

her train those new hires. PSOF at ¶ 27.

     In January 2016, Kozack delivered Odisho’s 2015 performance

review. She received an overall score of “needs improvement” and

received that same score in most of the individual categories on

that review. DSOF at ¶ 33. Kozack noted that Odisho’s errors

created risks for US bank, Odisho had 13 preventable overdrafts

totaling $700,000, and she was only managing 124 accounts,

despite the expectation that an analyst at her level manage 125-

150 accounts. Id. at ¶¶ 34, 37. Odisho disputes these account

management expectations, citing to Tenorio’s testimony that US

Banks expectation for Chicago team members was lower than 125

accounts.7 Tenorio Aff. ¶ 8. Kozack also noted Odisho continued

to struggle with structured finance software, continued to make

mistakes, lacked understanding of the structured deal process,

and had issues with communication in that she did not ask

questions. DSOF at ¶¶ 35, 36, 38. Because of her “needs

improvement” rating in 2015, Odisho was not eligible for a bonus

that year. Id. at ¶ 40. No one else reporting to Kozack received

an overall rating of “needs improvement” in 2015. Id. at ¶ 40.

7 Odisho also disputes the overdrafts attributed to her by
reference to several emails that appear to pertain to transfer
and accounts details for deals in 2015. As I stated previously,
I cannot discern from these emails how US Bank’s
characterization of these overdrafts is in dispute or that these
emails are admissible and will accordingly treat this fact as
undisputed.
                               11
Odisho was shocked by these low ratings and believed the Bank

was trying to get rid of her. PSOF ¶ 22; Odisho Dep. 209:12-

210:24. Following this meeting, Kozack told Odisho that he and

Medina believed she should be looking for jobs elsewhere due to

her poor performance. DSOF at ¶ 67; Odisho Dep. 199:4-200:3.

     US Bank contends that Odisho continued to commit “serious

errors” in January and February 2016. One error left some $13

Million uninvested, creating a financial and client-relationship

risk, and caused another account to be overdrawn by $2.5

million. DSOF at ¶¶ 42-43. Odisho disputes these facts by

referencing Tenorio’s testimony that the timing rather than the

amount of errors is what is “relevant” for the bank. In February

2016, Kozak prepared a performance improvement plan for Odisho,

but it was never implemented. Id. at ¶¶ 44-45.

     On February 16, 2016, Odisho stopped working and went on

leave. Id. at ¶ 46. Odisho remains employed by US Bank, her

position remains available to her, and she has not been

terminated or replaced.8 Id. at ¶ 48. However, she has not

returned to active employment. Id. at ¶ 47. She testified that

US Bank’s efforts to force her out of her job, including her

January 2016 performance review meeting, made her ill,

8 Plaintiff claims that her return to work was conditioned on her
completion of the PIP, but that is not supported by the
deposition testimony she relies upon for that proposition, and
consequently fails to comply with Local Rule 56.1. See PSOF ¶
26.
                               12
depressed, and unable to return to active employment due to that

illness, for which she continues to receive psychiatric

treatment and medication. PSOF at ¶ 14; Odisho’s Dep. 209:24-

210:19; 211:1-7; 295:4-297:20. Odisho was approved for short-

term disability, and later for long-term disability. DSOF at ¶

47.

      Odisho did not report any of discriminatory treatment to US

Bank’s human resources department prior to going on leave in

February 2016. DSOF at ¶ 71; Odisho Dep. Tr. 235:11–16. Tenorio

told Odisho that he complained to human resources about Medina’s

behavior at some point in between January and July 2015. PSOF at

¶ 38; Odisho Dep. Tr. 173:2–175:19. But, Tenorio never actually

relayed Medina’s discriminatory conduct to US Bank management or

human resources. Tenorio Aff. at ¶ 65. Odisho testified that she

didn’t complain to human resources because others in her

department—Tenorio and Hiram Thomas—told Odisho9 they had

complained to management about Medina’s discriminatory conduct,

and she observed that they were terminated thereafter. PSOF at ¶

39; Plaintiff Dep. 169:13-175:19, 180-181. Kozack testified that

he did not report any discriminatory or harassing conduct to




9 These statements are not inadmissable hearsay to the extent
they are offered for their effect on Odisho—to show why she did
not make additional reports of the harassment she allegedly
suffered. See Inglese, 282 F.3d at 538.
                                13
human resources either, but his reasons differed: he never

witnessed such conduct. Kozack Dep. Tr. 246:2–15.

                                II.

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A genuine dispute of material fact exists when a fair-

minded jury reviewing the evidence could return a verdict for

the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252 (1986). In determining whether summary judgment is

appropriate, I must construe all factual disputes and draw all

reasonable inferences in the non-movant’s favor. Cole v. B. of

Trustees of N. Illinois Univ., 838 F.3d 888, 895 (7th Cir.

2016).

                              III.

     Title VII prohibits employment discrimination because of an

individual’s national origin, race, or religion, 42 U.S.C. §

2000e–2(a)(1), and the ADEA likewise proscribes employment

discrimination on the basis of a person’s age, 29 U.S.C. §

623. A plaintiff may support her discrimination claims through

a direct method of proof or through the indirect method

articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Raymond v. Ameritech Corp., 442 F.3d 600, 610 (7th Cir.

2006). Under either method, the court looks to the evidence and

                               14
does not sort “direct” from “indirect” evidence. Ortiz v. Werner

Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).

     Odisho argues that she has stated a claim under the direct

method. To withstand summary judgment under the direct method,

Odisho must present “either direct evidence of discriminatory

intent (such as an admission) or enough circumstantial evidence”

to permit a rational jury to infer that the plaintiff’s race,

national origin, religion, or other proscribed factor caused an

adverse employment action.” Ortiz v. Werner Enterprises, Inc.,

834 F.3d 760, 765 (7th Cir. 2016); Burnell v. Gates Rubber Co.,

647 F.3d 704, 708 (7th Cir. 2011).

     Odisho argues she suffered two adverse actions: a loss of

her bonus for 2015 and being forced to take medical leave. The

denial of a bonus “does not constitute an adverse employment

action if it is wholly within the employer’s discretion to grant

or deny and is not a component of the employee’s salary.” Tyler

v. Ispat Inland Inc., 245 F.3d 969, 972 (7th Cir. 2001) (citing

Rabinovitz v. Pena, 89 F.3d 482, 488–89 (7th Cir. 1996)).

Odisho’s 2015 performance review left her ineligible for a

bonus, but the record does not establish whether that bonus is

wholly discretionary or what criteria, if any, would render

Odisho automatically entitled to such a bonus. I need not decide

the issue because Odisho has presented enough evidence to allow



                               15
a finding that her forced medical leave was an adverse

employment action.

     Odisho argues her forced medical leave is akin to a

constructive discharge, which US Bank disputes. As Odisho is

still employed by US Bank, and may return to her position, she

does not fit into the framework for constructive discharge. See

Equal Employment Opportunity Comm'n v. Costco Wholesale Corp.,

903 F.3d 618, 628 (7th Cir. 2018) (“We have said that we can

make it no plainer than to reiterate that constructive discharge

refers to a situation in which the employee is not fired but

quits.”)(internal quotation and citation omitted).

     Even if Odisho’s medical leave is not a constructive

discharge, it can still constitute an adverse action. In

Townsend v. Indiana Univ., 995 F.2d 691, 692 (7th Cir. 1993),

the plaintiff was diagnosed with having post-traumatic stress

disorder induced by sexual assaults she suffered in her

workplace, which caused her to take an ongoing medical leave of

absence. Id. She remained an employee of the university and

could return to her job. Id. The court explained that

“involuntary termination, whether in the form of outright

discharge or of constructive discharge,” is not a sine qua non

to prevailing under Title VII, rather the “question is whether

the discrimination inflicted the kind of harm for which Title

VII offers redress.” Id. at 693. The court concluded that “if

                               16
the assaults caused severe psychological distress that in turn

caused her to lose work” then she was entitled to pursue lost

wages. Id.

     Odisho has presented enough evidence to allow a jury to

conclude that her medical leave was caused by US Bank’s actions.

Odisho’s former supervisor, Tenorio, felt that Medina was

singling her out for criticism on her job performance. Medina

intervened to downgrade Odisho’s 2014 year-end performance

review. Medina and Kozack were transferring Odisho’s deals to

other employees and not assigning her new deals. When she

mentioned looking for a new role, Kozack told her that he would

not recommend her for other positions in the bank. And,

following her November 2015 review, which contained similar low

marks and comments to those Medina added to her 2014 review, she

was told by Kozack that he and Medina believed she needed to

look for a job elsewhere. Odisho testified that her medical

leave, need for psychiatric care, and attendant inability to

work were caused by these attempts to force her out of her job.

It is undisputed Odisho went on disability shortly after leaving

the bank. This evidence could allow a jury to reasonably infer

Odisho’s medical leave was an adverse employment action.

     I turn next to the question of whether Odisho has offered

enough evidence to permit a reasonable inference that her race,

national origin, religion, or age caused her forced medical

                               17
leave. Odisho has not presented any direct evidence, that is,

“something close to an explicit admission by the employer that a

particular decision was motivated by discrimination.” Diaz v.

Kraft Foods Glob., Inc., 653 F.3d 582, 587 (7th Cir. 2011).

Instead, she offers circumstantial evidence related to Medina’s

comments on her English language ability, communication skills,

and Middle Eastern background. To avoid summary judgment,

circumstantial evidence “must point directly to a discriminatory

reason for the employer’s action.” Burnell, 647 F.3d at 708. It

can include: “(1) suspicious timing, ambiguous oral or written

statements, or behavior toward or comments directed at other

employees in the protected group; (2) evidence, whether or not

rigorously statistical, that similarly situated employees

outside the protected class received systematically better

treatment and (3) evidence where the employee was qualified for

and fails to receive the desired treatment, and the employer’s

stated reason for the difference is unworthy of belief.”

Hemsworth v. Quotesmith.Com, Inc., 476 F.3d 487, 491 (7th Cir.

2007).

     Odisho has presented sufficient evidence to support her

claim for national origin discrimination. Medina made comments

to Odisho about her national origin. He singled her out by

making unprompted comments to her and her coworkers about her

Middle Eastern background. Tenorio testified that Medina

                               18
believed Odisho was Muslim because she was from the Middle East

and asked why she went to church with Tenorio. These comments

are not facially disparaging or discriminatory. They could be

read as innocuous, but a reasonable juror could find they

evidence Medina harbored prejudice against Odisho’s Middle

Eastern background. See Kasten v. Saint–Gobain Performance

Plastics Corp., 703 F.3d 966, 974 (7th Cir. 2012) (noting

whether ambiguous statements are discriminatory or benign “is an

appropriate question for a jury”).

     “It is true that language ability per se is not the legal

equivalent to a protected class like race or national origin,

but language can sometimes serve as a proxy, or stalking horse,

for discrimination against a protected class.” E.E.O.C. v.

Wisconsin Plastics, Inc., 186 F. Supp. 3d 945, 948 (E.D. Wis.

2016). Though not facially discriminatory, Medina’s repeated

comments about Odisho’s ability to communicate in and understand

English can raise a reasonable inference that Medina’s actions

were made with animus to her Middle Eastern origin. Odisho has

offered evidence that Medina repeatedly initiated discussions

with Odisho, and her coworkers related to his perception that

English was her second language. Medina would often ask Tenorio

if he thought Odisho understood English. Medina criticized

Odisho’s communication skills and blamed workplace disagreements

on that perceived deficiency. While ambiguous, references to

                               19
Odisho’s “‘communication issues’ could also be reasonably

construed as ‘code’ for national origin.” Artunduaga v. Univ. of

Chicago Med. Ctr., No. 12 C 8733, 2015 WL 3857333, at *8 (N.D.

Ill. June 19, 2015) (quotations in original); see also Hasham v.

California State Bd. of Equalization, 200 F.3d 1035, 1050 (7th

Cir. 2000) (A remark about plaintiff’s accent supported an

inference of discriminatory intent “because accent is generally

recognized as a manifestation of national origin and the comment

was uttered by the decision maker in this case.”)

     Odisho has also offered evidence that US Bank’s stated

reason for treating her differently from her coworkers is not

credible. US Bank claims that Odisho’s poor performance,

including errors on deals and her communication issues,

justified the treatment that culminated in her medical leave.

However, Tenorio’s testimony suggests that the record of

Odisho’s poor performance was due in part to Medina singling

Odisho out for criticism, Medina misattributing workplace

problems to Odisho’s communication ability, and US Bank

misinterpreting the errors and overdrafts she allegedly

committed. And, Odisho’s alleged poor performance and

communication problems coincide with Medina’s arrival at US

Bank. Both Tenorio and Jones testified that they never

encountered communication issues with Odisho in their many years

of working with her, which overlapped with Medina’s tenure on

                               20
the structured finance team. Also, Odisho’s last performance

review noted that she was not handling as many accounts as would

be expected of her position, but US Bank transferred accounts

away from her and refused to give her new accounts. Either way,

I cannot reconcile the evidence on Odisho’s performance at this

stage. See Hasan v. Foley & Lardner LLP, 552 F.3d 520, 530 (7th

Cir. 2008), as corrected (Jan. 21, 2009) (resolving inconsistent

evidence of employee performance is a question for the jury);

see also Artunduaga, 2015 WL 3857333, at *8 (“There is no doubt

that clear communication is an essential part of a surgical

resident’s job, but whether Plaintiff’s accent undermined her

job performance is a question of fact for a jury.”).

     Looking at this assembled circumstantial evidence—a stream

of ambiguous remarks about Odisho’s background and English

language ability plus evidence that undercuts US Bank’s reason

for its treatment of Odisho—a reasonable jury could infer that

US Bank’s conduct, which culminated in Odisho’s medical leave,

was carried out with the intent to discriminate against Odisho

because of her national origin.

     Odisho’s race-based and religion-based discrimination

claims may proceed for the same reasons. Race and national

origin are often closely interrelated. See, e.g., Hussein v.

Oshkosh Motor Truck Co., 816 F.2d 348, 352 (7th Cir. 1987)

(national origin discrimination may constitute a complaint on

                                  21
the basis of race, under 42 U.S.C. § 1981, when “it is clear

that the plaintiff is alleging that he belongs to a group that

is distinct from white citizens as a matter of race or color.”).

Odisho has stated her race is white, Asian, and Iraqi. While

Odisho testified that neither Medina nor anyone else at US Bank

made comments based on her race, the language-based

circumstantial evidence she has offered could allow a reasonable

jury to find Medina’s conduct was racially motivated as well.

See Zayadeen v. Abbott Molecular, Inc., No. 10 C 4621, 2013 WL

361726, at *9 (N.D. Ill. Jan. 30, 2013) (“An individual's

language may be a defining characteristic of his ancestry and

therefore of his race . . . . This is true for Arabs and the

Arabic language.”). Similarly, Medina’s comments assuming Odisho

was Muslim because she was from the Middle East and his

questioning of Odisho’s religion when she requested vacation to

visit Lebanon could fairly raise an inference that his

perception of her religion is intertwined with her national

origin and race.

     The same cannot be said for Odisho’s discrimination claim

premised on age. She admitted neither Medina nor anyone else

ever made comments about her age. DSOF at ¶ 50. The only

evidence Odisho has offered to support her claim of age

discrimination is that US Bank hired individuals under age 40

and Medina asked Tenorio if there would be any issue with their

                               22
age difference. DSOF at ¶ 49; Tenorio Aff. at ¶ 15. That does

not raise a reasonable inference that any actions by US Bank

were motivated by Odisho’s age.

                                  II.

     Harassment is actionable under Title VII as a hostile work

environment claim. Cole v. Bd. of Trustees of N. Illinois Univ.,

838 F.3d 888, 895 (7th Cir. 2016) (citations omitted). The

Seventh Circuit “has assumed, but never decided, that plaintiffs

may bring hostile environment claims under the ADEA.” Racicot v.

Wal-Mart Stores, Inc., 414 F.3d 675, 678 (7th Cir. 2005)

(citations omitted). I will likewise assume, for the purposes of

this motion, that such a claim is cognizable.

     To survive summary judgment on her harassment claims,

Odisho first must “produce evidence that the alleged harassment

was severe or pervasive” enough to render her workplace both

objectively and subjectively hostile. Hall v. City of

Chicago, 713 F.3d 325, 330 (7th Cir. 2013). “Second, [Odisho]

must show that the hostile conditions were because of” her

membership in a protected class. Id. Third, “there must be a

basis for employer liability.” Id. Whether conduct is severe or

pervasive enough to alter the terms and conditions of a

plaintiff’s employment depends on “the severity of the allegedly

discriminatory conduct, its frequency, whether it is physically

threatening or humiliating or merely offensive, and whether it

                                  23
unreasonably interferes with an employee’s work performance.”10

Milligan-Grimstad v. Stanley, 877 F.3d 705, 714 (7th Cir. 2017)

(quoting Scruggs v. Garst Seed Co., 587 F.3d 832, 840 (7th Cir.

2009)). This inquiry looks at all the circumstances of

harassment together; a court should not “carve up the incidents

of harassment and then separately analyze each incident, by

itself, to see if each rises to the level of being severe or

pervasive.” Mason v. S. Ill. Univ. at Carbondale, 233 F.3d 1036,

1045 (7th Cir. 2000).

     US Bank argues that Odisho has failed to put forth evidence

that the harassment she alleged was sufficiently severe or

pervasive enough to constitute a hostile work environment,

Odisho’s claims are untimely, and she failed to report her

claims for harassment to US Bank’s management or human resources

department. None of these arguments are convincing.




10US Bank argues that Odisho faces a high threshold for proof as
“the workplace that is actionable is one that is hellish.”
Whittaker v. N. Illinois Univ., 424 F.3d 640, 645 (7th Cir.
2005) (quoting Perry v. Harris Chernin, Inc., 126 F.3d 1010,
1013 (7th Cir. 1997)). This statement ignores the Seventh
Circuit’s long-standing direction that “hellishness” is not the
standard for a hostile work environment claim. Jackson v. Cty.
of Racine, 474 F.3d 493, 500 (7th Cir. 2007) (“We trust that in
the future counsel will avoid the use of a single, overwrought
word like ‘hellish’ to describe the workplace and focus on the
question whether a protected group is experiencing abuse in the
workplace, on account of their protected characteristic, to the
detriment of their job performance or advancement.”); see also
Milligan-Grimstad v. Stanley, 877 F.3d 705, 714 (7th Cir. 2017).
                               24
     Odisho has presented enough evidence to allow a jury to

reasonably conclude that her workplace was objectively and

subjectively hostile. She relies on much of the same evidence

put forth to support her discrimination claims: Medina’s conduct

beginning in 2013 and culminating in her 2016 forced medical

leave. Medina’s facially-neutral, ambiguous comments placed a

focus on Odisho’s Middle Eastern origin, her race, and his

perception of her religion. These comments could allow a jury to

conclude Medina’s other statements and actions were motivated by

discriminatory animus. See Hall, 713 F.3d at 334 (A supervisor’s

reference to plaintiff as “that woman” was an “ambiguous,

context-dependent comment [that] could be viewed as evidencing

gender animus, which in turn permits a jury to conclude that

gender played a part in all of [the supervisor’s] actions.”);

cf. Darbha v. Capgemini Am. Inc., 492 F. App’x 644, 647 (7th

Cir. 2012) (negative performance review did not raise a fact

issue as to the existence of a hostile work environment where

plaintiff offered no evidence to substantiate his allegations

that he received that review because of his membership in a

protected class).




                               25
     Odisho’s testimony that US Bank’s conduct caused her to

take a forced medical leave and undergo psychiatric treatment11

is evidence of the severity of the harassment she suffered. See

Ellis v. CCA of Tennessee LLC, 650 F.3d 640, 647 (7th Cir. 2011)

(“To qualify as a hostile work environment, the conduct at issue

must be severe or pervasive enough to cause psychological

injury, although Title VII comes into play before the harassing

conduct leads to a nervous breakdown.”) (citing Harris v.

Forklift Sys., Inc., 510 U.S. 17, 22 (1993)). This evidence

shows Odisho subjectively considered her workplace to be

hostile. See Gentry v. Export Packaging Co., 238 F.3d 842, 851

(7th Cir. 2001) (holding it was reasonable for the jury to find

a hostile work environment where, inter alia, the plaintiff “was

treated for anxiety and depression” due to her supervisor’s

alleged harassment). And, when considered in the context of

Odisho’s testimony that she has had difficult bosses in the past

and fled religious persecution in Iraq, her illness could fairly

raise an inference that her workplace was objectively hostile as

well. Similarly, a jury could reasonably conclude that Medina’s

repeated comments about Odisho’s Middle Eastern origin and

English proficiency were humiliating in the context of her

workplace.


 In her briefing, Odisho claims she has suffered post-traumatic
11

stress disorder from US Bank’s conduct, but that diagnosis is
not found in the record provided. Dkt. No. 112 at 7.
                               26
     Odisho has also provided evidence that indicates many of

her negative performance reviews were due to Medina’s

discriminatory intent. Tenorio’s testimony undercuts US Bank’s

position that Odisho’s communication ability and overdrafts

created genuine workplace problems. Likewise, Medina’s

intervention in Odisho’s 2014 performance review and Kozack’s

comment, following Odisho’s 2015 review, that he and Medina felt

Odisho should pursue work elsewhere can fairly raise an

inference that Odisho’s 2015 review was one of Medina’s attempts

to push her out. A jury could similarly infer that Medina’s

conduct unreasonably interfered with Odisho’s ability to perform

her job and contributed to her poor performance.

     I cannot say Odisho’s harassment claims are untimely as a

matter of law. Odisho filed her claim with the Equal Employment

Opportunity Commission on June 29, 2016. Thus, only conduct that

occurred after September 3, 2015 falls within the 300-day

statute of limitations. See 42 U.S.C. § 2000e-5(e)(1); Speer v.

Rand McNally & Co., 123 F.3d 658, 662 & n. 1 (7th Cir. 1997).

But, as a hostile work environment claim inherently involves

repeated conduct, the applicable statute of limitations does not

bar the consideration of conduct that occurred outside the

limitation period so long as it forms a single unlawful

employment practice that reaches into the statutory period.

Milligan-Grimstad v. Stanley, 877 F.3d 705, 712 (7th Cir. 2017)

                               27
(citing Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117

(2002); Pruitt v. City of Chicago, 472 F.3d 925, 928 (7th Cir.

2006)). To avail herself of this “continuing violation”

doctrine, Odisho must show that she sued “as soon as it was

reasonable for [her] to conclude that [her] supervisor’s

harassment had created an intolerable working environment, or,

in other words, as soon as the harassment [became] sufficiently

palpable that a reasonable person would realize [she] had a

substantial claim under Title VII.” Shanoff v. Illinois Dep't of

Human Servs., 258 F.3d 696, 703 (7th Cir. 2001) (citations and

quotation omitted).

     On the record provided, the last comment Medina made about

Odisho’s English ability was in August 2015. But, much of

Medina’s conduct was ambiguous and would not have been readily

apparent as an actionable harassment claim under Title VII. Cf.

Dasgupta v. Univ. of Wisconsin Bd. of Regents, 121 F.3d 1138,

1139–40 (7th Cir. 1997) (plaintiff could not avail himself of

the continuing violation doctrine where his delay in filing suit

“cannot be ascribed to the ambiguous or incomplete nature of the

discrimination”). Here, in January 2016, Odisho received her

2015 performance review which echoed Medina’s earlier criticisms

of her communication and work performance. Kozack then told her

that he and Medina felt she should pursue work elsewhere. Odisho

testified that these events precipitated her illness and medical

                               28
leave. Odisho heavily relies on this illness to establish the

severity of the harassment she now sues for. Viewing the

evidence in the light most favorable to Odisho, she has raised

an issue of fact regarding her reasonableness in not filing her

claim until June 2016. See Hardin v. S.C. Johnson & Son, Inc.,

167 F.3d 340, 344 (7th Cir. 1999) (citation and quotation

omitted) (The “continuing violation doctrine” is applicable

where “earlier discrimination may only be recognized as

actionable in light of events that occurred later, within the

period of the statute of limitations.”).

     US Bank also argues that Odisho’s failure to report

harassment to bank management or human resources prior to going

on leave is fatal to her hostile work environment claims. In

support of this argument, US Bank cites to several cases where a

plaintiff unreasonably failed to utilize a defendant’s policies

for reporting harassment: Durkin v. City of Chicago, 341 F.3d

606, 612 (7th Cir. 2003); Shaw v. AutoZone, Inc., 180 F.3d 806,

811 (7th Cir. 1999); Parkins v. Civil Constructors of Illinois,

Inc., 163 F.3d 1027, 1037 (7th Cir. 1998).12 For her part, Odisho




12From US Bank’s briefing and the authorities it cites, it is
not clear whether it is advancing the affirmative defense to
strict liability provided in Burlington Indus., Inc. v. Ellerth,
524 U.S. 742, 764 (1998), or is arguing that Odisho must prove
US Bank was negligent in discovering or remedying her alleged
harassment, which requires a showing of adequate notice. Under
either framework, the absence of evidence on US Bank’s anti-
                                29
did inform Tenorio, her immediate supervisor, about this

harassment and Tenorio told her that he complained to human

resources about Medina’s behavior at some point in between

January and July 2015. She also testified that she feared

complaining about Medina because some of her coworkers told her

they had complained about his discriminatory conduct and were

later terminated. While Tenorio failed to ultimately report this

harassment, I cannot say, as a matter of law, Odisho

unreasonably failed to avail herself of US Bank’s harassment

policies or guidelines because the parties’ Local Rule 56.1

statements and briefing provide no indication of what those

policies or guidelines are, or what they require of an employee.

As such, I cannot say whether Odisho acted unreasonably in

relying on Tenorio to escalate problems with Medina’s conduct

and declining to make a report herself due to fears of

retaliation. See Burnell v. Gates Rubber Co., 647 F.3d 704, 709

(7th Cir. 2011) (at the summary judgment stage, the court must

resolve any ambiguity in the non-movant’s favor).

     Odisho’s harassment claim premised on age fails for the

same reasons as her age discrimination claim. As stated

previously, Odisho has not offered evidence suggesting that

Medina’s conduct was due to her age nor does the fact that US



harassment policies prevents me from finding Odisho failed to
adequately inform US Bank.
                               30
Bank hired individuals younger than age 40 raise such an

inference.

                               IV.

     For the reasons stated above, US Bank’s motion is denied

with respect to Odisho’s claims for discrimination and

harassment based on national origin, race, and religion and

granted with respect to her other claims.



                              ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge


Dated: July 24, 2019




                               31
